Title: From George Washington to George Clinton, 20 June 1780
From: Washington, George
To: Clinton, George



Dr Sir
Head qrs Springfield June 20th 1780

I had this morning the honor to receive your Favor of the 13th Instant.
I thank Your Excellency for your attention to my request, for the return of General Clinton & his Troops—and flatter myself they are before this, at or well on their way to West point. The measures taken for ensuring the Supply of provisions to Fort Schuyler, were certainly very proper. It was an object I had very much at heart, and I wish the quantity forwarded had been greater. It is of such importance that the Garrison should be in perfect safety with respect to this—that I have written to General Howe and requested him to send Another hundred Barrels of Flour from West point to Albany, to the care of Colo. Vanschaick for their support. And as I find by General Clinton’s Letter that only Forty Barrels of beef were sent with Colo. Gansevort, I request that

Your Excellency, if the quantity has not been received before this or is not in train for which I took the liberty to inclose You an order on the Commissaries in Connecticut some time since, will have the goodness to apply to General Howe, who is instructed to furnish & send on your requisition, a Hundred Barrels to Albany. I mean that there should be this quantity at least, exclusive of the Forty Barrels gone on to the post.
I am much concerned at the dissatisfaction and spirit of desertion, which I find prevailing in Colo. Vanschaick’s Regiment at Fort Schuyler. Your Excellency will have been fully informed on this head—and therefore I will not add any particulars with respect to it. It is much my wish that the Troops of the Garrison should be relieved—and it may be the more material to do it, from the disposition in which they are; it cannot however be done by the Continental Troops without manifest injury under our present circumstances and prospects. I would therefore propose and hope, that the plan concerted heretofore between Your Excellency & Myself, for sending a part of the Officers & Men raised by the State for Frontier service, may take effect and a number be sent for the defence of the post, which will still remain under the command of Lt Colo. Vandyck. In order to make matters more secure, I wish the Detachment destined for the relief, if circumstances will admit, not to be under Three Hundred rank & file. If the post can be relieved in this way, which I hope may be the case, the provisions I have now mentioned, had better go under the escort of the Detachment, and Your Excellency will be so obliging as to correspond with Colo. Vanschaick upon the subject and to direct him such aid of transportatn as may be requisite on the occasion.
I am much obliged by the state of preparation in which Your Excellency has put the Militia for succouring the Highland posts—and am convinced You will give General Howe, such a reinforcement on his application, as will make the Garrison complete for the present in point of number. I have also no doubt that there is the best disposition possible, both in Your Excellency and the State to comply with the requisitions of the Committee, and that You will second the intended Operations by every exertion in your power.
I am exceedingly happy in Your Excellency’s safe return, and am sorry You should have thought it material, either to give me a detail account of your proceedings after Sir John—or having done it, that any apology was necessary for the favor—or for the result of the expedition. You have only to regret that all You wished did not happen; but your zeal and your active—judicious exertions must convince every body most fully, as they do me, that all that was practicable & more than could have been expected, was done by You to accomplish the ruin

of himself and party. I hope the rapid mannner in which the Enemy were pursued & forced to retreat, will be attended with ⟨good conse⟩-quences⟨.⟩ The succour You rece⟨ived from the Militia of⟩ the Grants upon your request, is a very agreable consideration and the conduct of themselves and Officers upon the occasion greatly to their credit.
You will have heard & will see by the papers the fate of Charles Town. On Friday afternoon & Saturday between Sixty & Seventy of the Enemy’s Vessels came into the Hook. It was a fleet from South Carolina—and according to the accounts I have received it is said, they have brought from four to Six Thousand Troops. Sir Harry Clinton from information obtained just now through Two channels, has returned himself. I have the Honor to be with the most perfect esteem & respect Yr Excellency’s Most obedt st

Go: Washington

